United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2067
                                   ___________

Ruth Ann Veal,                          *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
Iowa Correctional Institute             *
for Women; Barbara Long,                *
Warden,                                 *
                                        *
            Appellee.                   *
                                   ___________

                              Submitted: November 1, 2001

                                  Filed: December 5, 2001
                                   ___________

Before BYE, BEAM, and RILEY, Circuit Judges.
                             ___________

BEAM, Circuit Judge.

      Ruth Ann Veal appeals the district court's1 denial of her petition for habeas
corpus pursuant to 28 U.S.C. § 2254. We affirm.




      1
       The Honorable Michael Melloy, United States District Judge for the Northern
District of Iowa, adopting the Report and Recommendation of United States
Magistrate Judge John A. Jarvey.
I.    BACKGROUND

       In June 1993, Veal stabbed and killed sixty-six-year-old Catherine Hayes at her
Waterloo, Iowa, home. Veal was fourteen years old at the time of her arrest, and was
transferred from juvenile court to district court for trial. Veal was convicted of first-
degree murder in May 1994. Following her conviction, and while her motion for new
trial was pending, Veal discovered the presiding trial judge had been present in a bar
with members of the county attorney's staff following the guilty verdict. She filed a
motion to recuse. The judge recused himself, and a different judge presided over the
remainder of the proceedings. The new judge denied Veal's new trial motion, and
sentenced her to life imprisonment. On May 21, 1997, the Iowa Supreme Court
affirmed her conviction. State v. Veal, 564 N.W.2d 797 (Iowa 1997).

        On direct appeal, Veal argued that she was denied a fair tribunal as evidenced
by the aforementioned ex parte social contact between the trial judge and members
of the county attorney's office, and by various adverse discretionary rulings by the
trial judge. The Iowa Supreme Court rejected this argument, noting that the trial
judge did not abuse his discretion concerning the various rulings. Id. at 812. With
regard to the social contact, the Iowa court stated,

      [w]e strongly disapprove of [the judge's] post-trial contact with the
      prosecutors and investigators. We have emphasized "that judges have
      a special public responsibility as judicial officers." Preserving public
      confidence in the judiciary requires judges to avoid the sort of meeting
      that took place after the verdict in this case. Nevertheless, our review
      convinces us that the court conducted the trial in an impartial manner.

Id. (internal citation omitted).

      On February 24, 1998, Veal filed a timely petition for habeas corpus relief.
The district court denied relief on all eight grounds raised in Veal's petition, but

                                          -2-
certified for appeal Veal's claim that she was denied a fair tribunal. With regard to
that claim, the district court found that although "the conduct of the trial judge in
socializing with the prosecutors after the trial is very troubling" there was no
evidence of actual bias during trial or as evidenced by discretionary trial rulings.

II.   DISCUSSION

       In this case, we are governed by the Anti-terrorism and Effective Death Penalty
Act (AEDPA) standard stating that habeas relief "shall not be granted with respect to
any claim that was adjudicated on the merits in State court proceedings unless" the
state court's decision was "contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court of the United
States," or "was based on an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding." 28 U.S.C. § 2254(d).

      Veal's claim that she was denied a fair tribunal in violation of the Due Process
Clause was adjudicated on the merits by the Iowa Supreme Court, and that decision
was not clearly contrary to established Supreme Court precedent. The Due Process
Clause requires a fair trial in a fair tribunal. Withrow v. Larkin, 421 U.S. 35, 46
(1975). Further, a trial must proceed before a judge with no actual bias against the
defendant or interest in the outcome of his particular case. Bracy v. Gramley, 520
U.S. 899, 908-09 (1997) (allowing discovery in habeas case where petitioner's trial
judge had later been convicted of taking bribes in criminal cases); In re Murchison,
349 U.S. 133, 138-39 (1955) (denial of due process where trial judge had previously
served as a one-man "judge-grand jury" in the contempt case).

       The state court analyzed this claim to determine if Veal's federal constitutional
right to a fair tribunal had been violated, and found that the trial judge had not shown
partiality toward the state in various pretrial and trial rulings. State v. Veal, 564
N.W.2d at 812. Further, while the state court disapproved of the trial judge's post-

                                          -3-
trial contact with prosecutors and investigators, it noted that the record indicated the
trial was conducted in a fair and impartial manner, and the judge granted the post-trial
motion for recusal from further proceedings. Id.

       This analysis by the state court did not result in a decision that was contrary to,
or involved an unreasonable application of, clearly established federal law, as
determined by the Supreme Court. Our review of the record also indicates that Veal
got "a fair trial in a fair tribunal," Larkin, 421 U.S. at 46, and that the state trial judge
did not have an actual bias against the defendant or interest in the outcome of the
case, Murchison, 349 U.S. at 136. Nor was the state court decision based on an
unreasonable determination of the facts in light of the evidence presented in the state
court proceeding. The district court, like the Iowa Supreme Court, chastised the trial
judge for his conduct in socializing with the prosecutors following trial, and we agree
this conduct was imprudent. However, the record indicates that the trial itself was
conducted in a fair and impartial manner, including the discretionary rulings Veal
complains about. Thus, the state court's determination of the facts was reasonable in
light of the evidence presented.

III.   CONCLUSION

       Because the state court adjudication of this issue was not contrary to clearly
established Supreme Court precedent and did not involve an unreasonable
determination of the facts in light of the evidence, we are bound by AEDPA to affirm
the judgment of the district court denying habeas corpus relief.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                            -4-